Title: To Thomas Jefferson from James Madison, 24 November 1793
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Fredg. Novr. 24. 93

I have your 3 letters. The last of the 17th. fell into my hands here when I arrived on friday night. Col. Monroe was a day before me. Accept our thanks for your provision in our behalf at Germanton. We set off in 5 Minutes in a machine we have procured here, and which we shall keep on with till it fails us, or we can do better. I hope we shall be with you by sunday evening, or monday morning. Giles and Venable being before us, they will give you the intelligence from Richmond. The inclosed paper contains a scrap which may be of later date. If the Senate rejected as we understand, the vote relating to the procln., the answer of the Govr. jointly to the Committee of the two houses is a curious one. Yrs. affy.

J. M. Jr

